Citation Nr: 1822695	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from December 1982 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested, and was scheduled for hearing before a Veterans Law Judge in July 2016.  However, the Veteran failed to appear for this hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2017).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, hypertension was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.303, 3.309, 3.159 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Factual Background and Analysis

The Veteran's service treatment records demonstrate many instances of elevated blood pressure, which notably increased during his almost 23 years in service.

An August 1982 service treatment record documented a blood pressure reading of 128/78.

An April 1992 service treatment record documented a blood pressure reading of 160/83.

A February 2001 service treatment record requested a follow up examination for a 5 day blood pressure check.

A May 2005 service treatment record documented a blood pressure reading of 140/95.

A November 2004 Adult Preventative and Chronic Care Flowsheet listed annual blood pressure readings for the Veteran.  The December 2000 blood pressure reading was 135/73.  The December 2001 blood pressure reading was 132/73.  The December 2002 blood pressure reading was 112/80 and the December 2004 blood pressure reading was 164/93.

A December 2011 private treatment report noted that the Veteran had a history of hypertension that was diagnosed in 2001 and that the Veteran had been on medical therapy since 2006.  

The Veteran underwent a VA examination in June 2012.  The examiner noted that the onset of the Veteran's hypertension was in service.  The examiner also noted that during service the Veteran was advised to have 5 days of his blood pressure checked but this 5 day blood pressure check was never carried out in service.  He was never put on medication and was not put on medication until 2009.  The diagnosis was essential hypertension.  The examiner opined that the Veteran's elevated blood pressure was not caused by his military service as the Veteran never proceeded with his in-service 5 day blood pressure check and he was not put on hypertensive medication until 2009 which was well after 1 year from his discharge from military service.  The examiner also noted that elevated blood pressure was never documented as a diagnosis or treated while in military service.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is warranted. 

There is a current diagnosis of hypertension hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this instance, the evidence of record demonstrates that the Veteran had hypertension to a compensable degree within one of year of discharge from his active duty.

The Veteran's records demonstrate that Veteran was discharged from active service in February 2005.  As noted above, a December 2011 private treatment report noted that the Veteran had a history of hypertension that was diagnosed in 2001.  Additionally, the June 2012 VA examiner noted that the onset of the Veteran's hypertension was in service.

Accordingly, service connection is warranted as the Veteran's hypertension manifested to a compensable degree within one year of discharge from active duty.  

The Board acknowledges that the June 2012 VA examiner opined that the Veteran's elevated blood pressure was not caused by his military service as the Veteran never proceeded with his in-service 5 day blood pressure check and he was not put on hypertensive medication until 2009 which was well after 1 year from his discharge from military service.  

The Board again notes, however, that the same June 2012 VA examiner indicated that the onset of the Veteran's hypertension was in service.  Additionally, while the Veteran never proceeded with his in-service 5 day blood pressure check, multiple service treatment records from his almost 23 years in service demonstrated blood pressure readings that were predominantly 90 or more for diastolic blood pressure and systolic blood pressure readings that were predominantly 160 or more.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had hypertension to a compensable degree within one of year of discharge from his active duty.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for hypertension, is warranted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


